Citation Nr: 0311999
Decision Date: 06/09/03	Archive Date: 08/07/03

DOCKET NO. 01-07 279               DATE JUN 09, 2003

On appeal from the Department of Veterans Affairs Regional Office
in Montgomery, Alabama

THE ISSUES

1. Entitlement to an increased (compensable) rating for headaches
due to undiagnosed illness.

2. Entitlement to an increased (compensable) rating for skin rash
due to undiagnosed illness.

3. Entitlement to an increased rating for joint swelling and pain
due to undiagnosed illness, currently rated as 10 percent
disabling.

REPRESENTATION

Appellant represented by: Fleet Reserve Association

WITNESSES AT HEARING ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

REMAND

The veteran served on active duty from October 1951 to October 1955
and December 1990 to December 1992.

This case was previously before the Board of Veterans' Appeals
(hereinafter Board) on appeal from adverse action by the Department
of Veterans Affairs (hereinafter VA) Regional Office in Montgomery,
Alabama, (hereinafter RO).

The Board undertook additional development with respect to the
issues on appeal pursuant to authority granted by 67 Fed. Reg.
3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.,R. 19.9(a)(2)).
Given a recent decision of the United States Court of Appeals for
the Federal Circuit which invalidated 38 C.F.R. 19.9(a)(2), this
case must be remanded to afford the RO the opportunity to consider
the additional evidence developed by the Board and readjudicate the
claims on appeal. See Disabled American Veterans v. Sec'y of
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

To ensure full compliance with due process requirements, the case
is REMANDED to RO for the following development:

1. Review the claims file and ensure that all notification and
development action required by 38 U.S.C.A. 5102, 5103, and 5103A
(West 2002) are fully complied with and satisfied. See also 66 Fed.
Reg. 45620-32 (August 29, 2001) (codified at 38 C.F.R. 3.159).

2 -

2. Thereafter, if any of the claims on appeal remain denied, the
veteran and his representative should be provided a supplemental
statement of the case (SSOC). The SSOC must contain notice of all
relevant actions taken on the claim for benefits, to include a
summary of the evidence and discussion of all pertinent
regulations, including the VA outpatient treatment reports added to
the claims file in March 2003, the reports from the VA examinations
afforded the veteran in March 200, and the Veterans Claims
Assistance Act of 2000. An appropriate period of time should be
allowed for response.

Thereafter, the case should be returned to the Board, if in order.
The Board intimates no opinion as to the ultimate outcome of this
case. The veteran need take no action, unless otherwise notified.

The veteran has the right to submit additional evidence and
argument on the matters the Board has remanded to the RO.
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West 2002) (Historical
and Statutory Notes). In addition, VBA's Adjudication Procedure
Manual, M21-1, Part IV, directs the ROs to provide expeditious
handling of all cases that have been remanded by the Board and the
Court. See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

BETTINA S. CALLAWAY 
Veterans Law Judge, Board of Veterans' Appeals

- 3 -

Under 38 U.S.C.A. 7252 (West 2002), only a decision of the Board of
Veterans' Appeals is appealable to the United States Court of
Appeals for Veterans Claims. This remand is in the nature of a
preliminary order and does not constitute a decision of the Board
on the merits of your appeal. 38 C.F.R. 20.1100(b) (2002).

4 - 



